Title: From Thomas Jefferson to John Hartwell Cocke, 1 December 1821
From: Jefferson, Thomas
To: Cocke, John Hartwell


Dear Sir
Monticello
Dec. 1. 21.
The only  entry made on our journal formally is that of Oct. 3. 20. (on the subject of your letter) & is in these words. ‘resolvd that Joseph C. Cabell be, & he is hereby desired and authorised to examine & verify the accounts of the preceeding year not already examined & verified.’ mr Cabell, at the time expressed some fears he might not  be able to attend, and proposed to yourself in  to do the business, and I think I am certain it was agreed between you that the one or the other, as convenient, would do it. this past verbally in the presence of the board who acquiesced in it, and understood that either the one or the other would do it, & their approbation was implied though not formally entered in the journals; for as well as I remember it passed while we were in the act of separation. neither of you being present at the meeting of April, nothing was said on the subject because we expected that the one or other of you  it at your convenience, & for the same reason nothing was said at our late meeting, and most certainly we considered and consider you as authorised by what past verbally, and any settlement by either yourself or mr Cabell will be recieved and approved as authoritative, and I hope you will feel no scruples  omission of the formality of a written entry. ever & affectionately yoursTh: Jefferson